As filed with the Securities and Exchange Commission on April 26, 2010 Registration Statement No. 333-98135 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT No. 1 to FORM S-8 REGISTRATION STATEMENT Silicon Storage Technology, Inc. California 77-0225590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Silicon Storage Technology, Inc. 1020 Kifer Road Sunnyvale, California 94086 (408)735-9110 1995 Equity Incentive Plan 1995 Non-Employee Directors’ Stock Option Plan Steve Sanghi President SILICON STORAGE TECHNOLOGY, INC. 2355 West Chandler Boulevard Chandler, Arizona85224 (480) 792-7200 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Explanatory Statement On August 15, 2002, Silicon Storage Technology, Inc. (the “Registrant”) filed a Registration Statement on Form S-8 (File No. 333-98135) (the “Registration Statement), which registered 2,200,000 shares of the Registrant’s common stock, no par value (the “Common Stock”) reserved for issuance under the 1995 Equity Incentive Plan and the 1995 Non-Employee Directors’ Stock Option Plan (collectively, the “1995 Plans”).ThisPost-Effective Amendment No. 1 is being filed to remove from registration allremaining authorized shares of Common Stock reserved for issuance under the 1995 Plansthat have notyet been issued under the Registration Statement. Accordingly, the Registrant hereby removes from registrationthe remaining shares of Common Stock that have not been and will not be issued under the 1995 Plans.Upon effectiveness hereof, no shares of Common Stock remain registered under the Registration Statement for issuance under the 1995 Plans. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chandler in the State of Arizona on April 26, 2010. Silicon Storage Technology, Inc. By:/s/ Steve Sanghi Steve Sanghi President (Principal Executive Officer) Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. SIGNATURE TITLE DATE /s/ Steve Sanghi President (Principal Executive Officer) April 26, 2010 Steve Sanghi /s/ Gordon W. Parnell Chief Financial Officer (Principal Financial Officer) and Director April 26, 2010 Gordon W. Parnell /s/ Ganesh Moorthy Director April 26, 2010 Ganesh Moorthy /s/ J. Eric Bjornholt Director April 26, 2010 J. Eric Bjornholt
